Citation Nr: 9909803	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected hemorrhoids.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the RO.  



REMAND

The veteran contends that his service-connected hemorrhoids 
are more disabling than as currently rated.  

The veteran was afforded a VA examination in October 1997.  
At that time, he reported that, although he experienced 
occasional problems during spring, summer and fall, his 
symptoms of itching and bleeding were worse in the winter.  
He noted, however, that his condition was substantially 
relieved by using a suppository and hot towel compress.  He 
reported experiencing no bleeding that summer as of the date 
of the examination.  

The examination revealed a finding of a hemorrhoid at the 
three o'clock position with a diameter less than .5 
centimeters.  It was not thrombosed, and there was no 
evidence of bleeding.  Although it was noted that there was 
no clinical evidence of anemia and that the veteran appeared 
to be asymptomatic, a complete blood count was ordered to 
look at the hemoglobin and hematocrit.  Findings regarding 
this diagnostic study have not been associated with the 
claims folder.  

Subsequent to the examination, the veteran reported that his 
condition was symptomatic in that it required treatment on a 
daily basis, thus suggesting that his condition had worsened 
since the date of the VA examination.  He also indicated, in 
his substantive appeal, that he had been receiving treatment 
from his family physician; however, copies of these records 
are not associated with the claims file.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
hemorrhoids since October 1997.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
examination by an appropriate examiner in 
order to determine the current severity 
of the service-connected hemorrhoids.  
All indicated studies should be conducted 
and the claims folder should be made 
available to the examiner for review.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  Based on his/her 
examination and study of the case, the 
examiner is requested to provide an 
opinion as to whether the veteran's 
external or internal hemorrhoids are 
irreducible, and large or thrombotic, 
with excessive redundant tissue, 
evidencing frequent recurrences and 
whether the hemorrhoids are manifested by 
persistent bleeding with secondary 
anemia, or with fissures.  Any opinion 
expressed must be accompanied by a 
complete rationale. 

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  







